Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 9/12/2022, claims 1-7, 10-12, 14-17, and 19-23 are presented for examination. Claims 1 and 19-21 are independent.
Amended claim(s): 1-7, 10-12, 14-17, and 19-21.
New claim(s): 22 and 23.
Applicants’ arguments, see Applicant Arguments/Remarks filed 9/12/22, with respect to claim(s) rejected under prior art have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicants’ amendment to the claim(s). Contrary to Applicant’s arguments, Orsini explicitly discloses: wherein, in the event of a failure of the subnetwork monitoring unit, the method comprises: allocating those network unit controllers being monitored by the failed subnetwork monitoring unit to one or more remaining subnetwork monitoring units not affected by the failure (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶31, ¶33-35, ¶79-¶81, i.e., monitoring the proper functioning of the TAGe elements is cryptographically secured using the smart contracts, tokens, and functions; wherein ¶19, ¶72-¶89, distribution of resources using redundancy when there’s a failure scenario in the network and allows for recovery mechanism to be distributed)   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170103468 A1 (hereinafter ‘Orsini’).

As regards claim 19, Orsini discloses: A network unit control device for controlling a network unit within a network, wherein the network is for a resource to be allocated, wherein the resource to be allocated is a critical resource in terms of supply security of a population group and/or a system, and wherein the critical resource comprises preferably electrical energy, the network unit control device comprising: (Orsini: Figs 1-2, ¶5-¶6, ¶10, ¶26-¶28, ¶30-¶34, ¶45, i.e., the TAG network comprises multiple TAGe networks i.e., subnetworks, each TAGe comprising of multiple nodes and control units)
transceiver for transceiving a network unit control method and/or a network unit parameter data set of the network unit control device from and/or to a network monitoring unit or a subnetwork monitoring unit that monitor proper operation of the network unit control device, wherein the network unit control methods comprises an allocation routines for allocating the resource to consumers connected to the network control devices, and wherein the network unit parameter data set comprises data that is used for controlling the network unit control devices or the network units, (Orsini: Fig. 3, ¶19-¶26, ¶33-35, ¶79-¶81, i.e., the distribution/transmissions of the contracts to multiple TAGe. Note: the method per Applicant’s disclosure (¶50-¶52) is a smart contract method)
wherein the transmitting of the network unit control method and/or the network unit parameter data set is cryptographically secured against reading and tampering, (Orsini: Fig. 3, ¶9-¶10, ¶19-¶26, ¶33-35, ¶79-¶81, i.e., the smart contracts and tokens are cryptographically secure against tampering)  
wherein the network unit control device ensures, based on the network unit control method and/or the network unit parameter data set, ensure proper operation of the corresponding network unit. (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶31, ¶33-35, ¶79-¶81, i.e., monitoring the proper functioning of the TAGe elements is cryptographically secured using the smart contracts, tokens, and functions)

Claim 20 recites substantially the same features recited in claim 19 above, and is therefore rejected based on the aforementioned rationale discussed in the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10-12, 14-17, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170103468 A1 (hereinafter ‘Orsini’) in view of US 20040133690 A1 (hereinafter ‘Chauf’).

As regards claim 1, Orsini (US 20170103468 A1) discloses: A method for load allocation and monitoring for a resource to be allocated by nodes of a network, wherein the resource to be allocated is a critical resource in terms of supply security of a population group and/or a system, (Orsini: Figs 1-2, ¶5-¶6, ¶10, ¶26-¶28) and wherein the nodes of the network comprise network units and each network unit has a network unit controller (Orsini: Fig. 1, ¶30-¶34, ¶45, i.e., the TAG network comprises multiple TAGe networks i.e., subnetworks, each TAGe comprising of multiple nodes and control units), the method comprising: 
storing network unit control methods, network unit parameter data sets and subnetwork monitoring methods in at least one blockchain, wherein the at least one blockchain is set up to store static and/or dynamic data, (Orsini: ¶19-¶26, ¶34, i.e., the storing of network parameters and the smart contracts for executing the parameters in the tokens for each of the TAGe elements wherein a blockchain is used for storing the smart contracts including the tokens)
allocating a subnetwork monitoring unit to a subset of the nodes of the network, (Orsini: Figs 1-2, ¶21, ¶31, applications/devices assigned to monitor the network in a TAGe)
transmitting a network unit control method to each network unit controller of the subset of the nodes of the network, (Orsini: Fig. 3, ¶19-¶26, ¶33-35, ¶79-¶81, i.e., the distribution/transmissions of the contracts to multiple TAGe. Note: the method per Applicant’s disclosure (¶50-¶52) is a smart contract method)
transmitting a network unit parameter data set to each network unit controller of the subset of the nodes of the network, (Orsini: Fig. 3, ¶19-¶26, ¶33-35, ¶79-¶81, i.e., the distribution/transmissions of the contracts including the tokens)
wherein the transmitting of the network unit control method and the network unit parameter data sets is cryptographically secured against reading and tampering, and (Orsini: Fig. 3, ¶9-¶10, ¶19-¶26, ¶33-35, ¶79-¶81, i.e., the smart contracts and tokens are cryptographically secure against tampering)  
wherein transmitting the network unit control method and the network unit parameter data sets to the corresponding network unit controllers ensures proper functioning of each network unit controller of the subset of the nodes of the network, and (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶33-35, ¶79-¶81, i.e., the proper functioning of the TAGe elements is cryptographically secured using the smart contracts and tokens)
monitoring the proper functioning of each network unit controller of the subset of the nodes of the network by the subnetwork monitoring unit using a corresponding subnetwork monitoring method (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶31, ¶33-35, ¶79-¶81, i.e., monitoring the proper functioning of the TAGe elements is cryptographically secured using the smart contracts, tokens, and functions)
wherein, in the event of a failure of the subnetwork monitoring unit, the method comprises: (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶31, ¶33-35, ¶79-¶81, i.e., monitoring the proper functioning of the TAGe elements is cryptographically secured using the smart contracts, tokens, and functions; wherein ¶72-¶89, distribution of resources using redundancy when there’s a failure scenario in the network and allows for recovery mechanism to be distributed)
However, Orsini does not but in analogous art Chauf (US 20040133690 A1) teaches: allocating those network unit controllers being monitored by the failed subnetwork monitoring unit to one or more remaining subnetwork monitoring units not affected by the failure. (Chauf: Figs. 1-3, ¶48, ¶53-¶58, ¶77-¶78, i.e., assigning a new load balancer in the event of the original loaf balancer failure to a cluster of subnet)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Orsini to include the failure protection for a subnet or group of network load balancer as taught by Chauf with the motivation to provide a high availability network (Chauf: ¶48) 

Claim 21 recites substantially the same features recited in claim 1 above, and is therefore rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Orsini et al combination discloses the method according to claim 1, further comprising: allocating an additional subnetwork monitoring unit to an additional subset of nodes of the network (Orsini: Fig. 1, ¶30, ¶45, i.e., the TAG network comprises multiple TAGe networks i.e., subnetworks, each TAGe comprising of multiple nodes and control units), transmitting a network unit control method to each network unit controller of the additional subset of nodes of the network (Orsini: Fig. 3, ¶19-¶27, ¶33-35, ¶79-¶81, i.e., the distribution/transmissions of the contracts to multiple TAGe), transmitting a network unit parameter data set to each network unit controller of the additional subset of nodes of the network (Orsini: Fig. 3, ¶19-¶27, ¶33-35, ¶79-¶81, i.e., the distribution/transmissions of the contracts including the tokens), and monitoring the proper functioning of each network unit controller of the additional subset of nodes of the network by the additional subnetwork monitoring unit using a corresponding subnetwork monitoring method. (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶31, ¶33-35, ¶79-¶81, i.e., monitoring the proper functioning of the TAGe elements is cryptographicall secured using the smart contracts and tokens)

As regards claim 3, Orsini et al combination discloses the method according to claim 1, further comprises: Loading of network information, wherein the network information is indicative of the proper functioning of each network unit controller to be monitored of the network. (Orsini: Fig. 3, ¶33-¶35, i.e., the information generated regarding the network including load information)

As regards claim 4, Orsini et al combination discloses the method according to claim 3, wherein the loading of network information comprises: Loading network information for each part of the network, and Stored retention of the loaded network information for each part of the network in the corresponding subnetwork monitoring unit. (Orsini: Fig. 3, ¶33-¶35, i.e., the information generated regarding the network including load information wherein the information is loaded at each of the TAGe i.e., subnetworks)

As regards claim 5, Orsini et al combination discloses the method according to claim 3, wherein the loading and/or storing of the network information occurs cryptographically secured against reading and tampering. (Orsini: Fig. 3, ¶33-¶35, i.e., the information generated regarding the network including load information wherein the information is loaded at each of the TAGe i.e., subnetworks, wherein the information is cryptographically secured)

As regards claim 6, Orsini et al combination discloses the method according to claim 1, wherein the transmitting of a network unit control method to each network unit controller of the subset of the nodes of the network, and the transmitting of a network unit parameter data set to each network unit controller of subset of the nodes of the network, and/or the loading of network information for each part of the network, and the storing of the loaded network information for each part of the network occur in the corresponding subnetwork monitoring unit, based on a smart contracting method. (Orsini: Fig. 3, ¶33-¶35, ¶45-¶50, i.e., the information generated regarding the network including load information wherein the information is loaded at each of the TAGe i.e., subnetworks, wherein the information is cryptographically secured using smart contracts)

As regards claim 7, Orsini et al combination discloses the method according to claim 1, further comprising: setting up an additional blockchain, and wherein the blockchain is set up to store static data, and the additional blockchain is set up to store dynamic data. (Orsini: Fig. 1, ¶30-¶34)

As regards claim 10, Orsini et al combination discloses the method according to claim 1, further comprising: randomized, periodic and/or triggered allocating of each network unit control method to each network unit controller, and randomized, periodic and/or triggered allocating of each network unit parameter data set to each network unit controller. (Orsini: Fig. 5, ¶76-¶90, i.e., triggered based allocation/reallocation of resources)

As regards claim 11, Orsini et al combination discloses the method according to claim 10, wherein the randomized, periodic and/or triggered allocating of each network unit control method to each network unit controller, taking into account an ability to execute the network unit control method to be allocated, occurs for the corresponding network unit controller in the network unit controller to be allocated. (Orsini: Fig. 5, ¶76-¶90, i.e., triggered based allocation/reallocation of resources wherein the workloads are distributed based on the network ability)

As regards claim 12, Orsini et al combination discloses the method according to claim 10, wherein the randomized, periodic and/or triggered allocating of each network unit control method to each network unit controller and the randomized, periodic and/or triggered allocating of each network unit parameter data set to each network unit controller each occur within the subset of the nodes of the network. (Orsini: Fig. 5, ¶76-¶90, i.e., triggered based allocation/reallocation of resources wherein the workloads are distributed based on the network ability wherein the controller performing the workload distribution is within the network)

As regards claim 14, Orsini et al combination discloses the method according to claim 1, wherein the storing of network unit control methods, network unit parameter data sets and subnetwork monitoring methods in at least one blockchain occurs based on a time-stamp process. (Orsini: ¶22-23)

As regards claim 15, Orsini et al combination discloses the method according to claim 1, wherein the resource to be allocated is an electrical energy to be distributed, a liquid to be distributed or a gas to be distributed. (OrsiniL ¶21-¶23)

As regards claim 16, Orsini discloses the method according to claim 1, further comprising: distributed allocating of each network unit controller of the network to each part of the network of each subnetwork monitoring unit. (Orsini: Fig. 1, ¶30, ¶45, i.e., the TAG network comprises multiple TAGe networks i.e., subnetworks, each TAGe comprising of multiple nodes and control units)

As regards claim 17, Orsini et al combination discloses the method according to claim 1, wherein transmitting a network unit control method to each network unit controller of each part of the network, and/or transmitting a network unit parameter data set to each network unit controller of each part of the network, and/or loading network information for each part of the network, and/or the storing of the loaded network information for each part of the network in the corresponding subnetwork monitoring unit occurs in real time. (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶31, ¶33-35, ¶79-¶81)

As regards claim 22, Orsini et al combination discloses the method according to claim 1, wherein the at least one blockchain stores at least one of the following data sets: requirement parameters for each network unit control method regarding a verification whether the corresponding network unit controller is suited to execute the corresponding network unit control method; and (Orsini: Figs. 4-5, ¶20-¶21, ¶39-¶41) network unit control parameters of each network unit controller, regarding the accessibility or responsiveness of the corresponding network unit controller.

As regards claim 23, Orsini et al combination discloses the method according to claim 1, wherein the allocating of each network unit control method comprises verifying whether the corresponding network unit controller is suited to execute the network unit control method to be allocated, and if the corresponding network unit controller is suited to execute the network unit control method to be allocated, allocating this network unit control method to the corresponding network unit controller. (Orsini: Figs. 4-5, ¶20-¶21, ¶39-¶41, ¶72-¶89)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432